36 F.3d 1093
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald LEE, Plaintiff Appellant,v.G.L. WOODARD, Superintendent, Johnston Correctional Center,Defendant Appellee.
No. 94-6463.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994.Decided Oct. 4, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-93-737-BR)
Reginald Lee, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his action as frivolous under 28 U.S.C. Sec. 1915(d) (1988).  Appellant alleged that he had not been able to "carry-on" his case because of lack of access to legal materials and copying and mail services.  To state a denial of access to courts claim, a prisoner must allege an actual injury or specific harm which has resulted from the denial.   Strickler v. Waters, 989 F.2d 1375, 1383 (4th Cir.), cert. denied, 62 U.S.L.W. 3319 (U.S.1992).  Here, Appellant failed to allege an actual injury or harm resulting from the alleged deprivations.  Therefore, the district court properly dismissed his claims.  Lee v. Woodard, No. CA-93-737-BR (E.D.N.C. Apr. 14, 1994).  Because Appellant may be able to particularize his complaint to allege actual injury or specific harm, however, we affirm the district court's order as modified to reflect dismissal without prejudice to Appellant's ability to refile his claims.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.